Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 1 of 27 PagelD 32

Lo

UNITED STATES DISTRICT COURT 72°72 -2 P.:02

for the CLERK. US DISTRICT CCURT
Middle District of Florida LOUDVE BISTRICT FLORIDA
Civil Division TAMEA, FLORIDA
JAMES LESTER WILLIAMS, JR..,
Plaintiff,
Vs. Case Number: 8. 2° CV 2 42,{ 02 coe

 

JURY TRIAL DEMANDED
POLK COUNTY BOARD OF COUNTY COMISSIONERS,
Defendant.

PLAINTIFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION

1, COMES THIS DAY, Plaintiff Mr. JAMES L. WILLIAMS, proceeding
pro se, (‘Plaintiff” or “T’ “me” or “my”) who complains against POLK COUNTY BOARD
OF COUNTY COMISSIONERS, (“Defendant”). Plaintiff brings his discrimination claims
pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17
(‘Title VII’); the Americans With Disabilities Act, 42 U.S.C. §§ 12101, et seq.
(“ADA”); and the Rehabilitation Act of 1973, 29 U.S.C. §§ 701, et seq. Plaintiff also brings
claims directly against Defendant for its unlawful retaliation against Plaintiff in violation
of Title VII during the actionable period, and seeks equitable relief, actual damages, and

attorney’s fees and costs for those violations.

= \ 1 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
WY OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 2 of 27 PagelD 33

JURISDICTION AND VENUE

2. Jurisdiction of this court is invoked pursuant to 28 U.S.C. §§ 451,
1331, 1337, 1343 and 1345. This action is authorized and instituted pursuant to
Sections 703(a), 704(a), 706(f)(1), 706(f)(3), of Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e-2(a), 2000c-3(a),
2000e-5(f}(1), 2000e-5(\(3), Section 102 of the Civil Rights ‘Act of
1991, 42 U.S.C. §1981a.

PARTIES

3. The Plaintiff in this case is James L. Williams Jr. My address is
2729 St. Cloud Oaks Dr. Valrico, FL 33594. My Telephone number is: (813) 239-6115.
The Defendant in this case is Polk County Board of County Commissioners (BOCC). Their
address is: 330 W Church St. Bartow, FL 33830. Their telephone number is
(863) 534-6000.

FACTS

4. Plaintiff is an African American Male; 44 years of age; born August 25, 1976.

5. Before being hired as a Veteran Services Officer Supervisor, Plaintiff met the
qualification for being a Veteran Service Officer because Plaintiff is a U.S. Navy Veteran.
Plaintiff worked for Polk County Veteran Services for two years (Veteran Service Officer
Experience), before being selected as the Polk County Veteran Services Supervisor and
Plaintiff continued to qualify and hold the Veteran Services annual certification. Plaintiff

also has an Associates, Bachelor’s, and Master’s Degree.

2 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 3 of 27 PagelD 34

6. Plaintiff was discharged as the Veteran Service Supervisor on December 13", 2019.
7. The reasons stated why the Plaintiff was terminated from the Veteran Services
Supervisor position was for the following: Termination for Cause due to the
Plaintiff's performance improvement regarding team interaction and development was not
demonstrated during the probationary period.

8. Team interaction was conveyed as if the Plaintiff was being controlling,
authoritative and belittling as the Plaintiff advocated and promoted BOCC policies as it
relates to employees coming to work on time, working a full day’s work and performing
their duties as prescribed within their job descriptions.

9. The Director of Health and Human Services and The Director of Human
Resources, terminated the Plaintiff for cause (still in probationary period), given the
perception of the Plaintiff's team was that the Plaintiff was belittling, controlling, and
authoritative to them as the Plaintiff advocated and promoted BOCC policies as it relates
to coming to work on time, and doing their jobs as prescribed by their job descriptions.
10. Although it was only a perception from employees (which the Plaintiff rebutted with
a meeting with Human Resources), the Plaintiff was terminated after attending
a pre-disciplinary board, and an appeals board.

11. Back in 2014, under the leadership of the same Director of Health and Human
Services and Director of Human Resources, a Senior Planner within the Housing and
Neighborhood Development by the name of Melody B, Fredrick (African American

Female) filed a complaint on the HND Manager - Mr. Greg Alpers (white male) for

3 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 4 of 27 PagelD 35

harassment and harsh treatment within the work center as it relates to program polices and
requirements.

12. Another lady within the same work center Ms. Juanita (African American Female)
also filed a complaint alleging similar concerns. Both the Director of Health and Human
Services, in conjunction with the Human Resources Department, stated that the HND
manager (Mr. Greg Alpers), while perceived by Mrs. Fredrick as threatening and
discriminatory, has only performed in fulfilling his managerial duties, as
conveying short and cold messages about the reality of the department’s financial
limitations, and sometimes struggles, including hard decisions that could have impact some
work groups: but always in the best interest of the BOCC and the programs his office
oversees.

13. Plaintiff would also like to mention that the Director of Health and Human Services
(the same Director Plaintiff worked for) was introduced to her current husband by her
subordinate - HND Manager (Greg Alpers — Caucasian). So, both Ms. Fredrick
(African American) and Ms. Juanita’s (African American) complaints were overshadowed
by the relationship between their HND manager (Greg Alpers) and the Director of Health
and Human Services (Marcia Andresen — Caucasian).

14. Given the two very similar circumstances, both supervisors/managers (Plaintiff and
Mr. Greg Alpers) were promoting and looking out for the best interest
of BOCC policies, internal program policies and were perceived by employees as

harsh, harassing, controlling, belittling and authoritative.

4 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 5 of 27 PagelD 36

15. The difference is the perception of the White Supervisor (Mr. Greg Alpers) was
viewed favorably, by both the Director of Health and Human Services, and The Human
Resources Department. More importantly, Mr. Alpers was supported by the Director of
Health and Human Services, given they both are Caucasian and their apparent friendship
(HAND manager introduced his friend (now current husband) to Marcia Andresen, the
Director of Health and Human Services).

16. |The HND manager, Mr. Greg Alpers was given the benefit of the doubt for doing
his job and the African American Supervisor (Plaintiff) was not given that same benefit

and was arbitrarily terminated under the guise of cause.

Grounds Upon Which The Plaintiff Was Discriminated Against
17. The Plaintiff hereby incorporate the foregoing paragraphs as if fully set forth herein.

October 2016

18. The Plaintiff was hired as a Veteran Service Officer with Polk County Veteran
Services; worked there for almost two and a half years with no disciplinary actions and not
even as much as a complaint.

19. The Plaintiff worked hard and quickly became the number one Veteran Service

Officer and eventually was selected as the Polk County Supervisor, Veteran Services.

5 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 6 of 27 PagelD 37

April 2019

20. The Plaintiff interviewed for the Polk County Supervisor, Veteran Services position
and the Plaintiff noticed that a coworker of his, Mr. Joseph Lesniewicz (Caucasian male)
also had an interview that day.

21. The Plaintiff was confused of how Mr. Joseph Lesniewicz was able to get an
interview, when Mr. Lesniewicz was not qualified for the position; but was somehow
provided the opportunity for an interview. Although the Plaintiff was selected as the
Supervisor; the Plaintiff found that to be concerning.

June 2019

22. Plaintiff was selected for the Supervisor, Veteran Services position.

23.  Plaintiffnoticed that Mr. Joseph Lesniewicz (Caucasian Male) refused to accept any
direction from the Plaintiff as the Supervisor and often would go directly to the Director of
Health and Human Services for any and all personal matters, as well as matters pertaining
to Veteran Services.

24. ‘Plaintiff spent several weeks having meetings with Mr. Joseph Lesniewicz about
following the Chain of Command, and remaining at work for a full day’s work. Plaintiff
also encouraged Mr. Lesniewicz to speak with the Plaintiff about matters pertaining to
Veteran Services first, before going to the Director of Health and Human Services. This
included about him coming to work late, obtaining permission for leaving early, taking
days off without prior approval and scheduling outreaches out in the community without
approval from the Plaintiff, which so happened to be Ms. Lesniewicz’s supervisor.

6 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 7 of 27 PagelD 38

25. Mr. Lesniewicz refused and disregarded the Plaintiff's encouragement. Plaintiff was
told by the Director of Health and Human Services to let Mr. Joseph Lesniewicz be and

that Mr. Lesniewicz can supervise himself.
July 2019

26. Mr. Timothy Kirkhart (Caucasian Male), who was also a close friend of Mr. Joseph
Lesniewicz would also begin to not accept any direction from the Plaintiff as the supervisor
and often would come to work late.

27. Mr. Kirkhart also had begun consulting directly with the Director of Health and
Human Services (and Director’s staff) for all personal matters, as well as matter
pertaining to Veteran Services. The Plaintiff also spent several weeks talking with
Mr. Timothy Kirkhart about coming to work on time and following the Chain of Command.
28. Mr. Kirkhart’s response to the Plaintiff was that “the only reason why you are in
charge and working here is because we allow you to.”

29. Plaintiff had another discussion with the Director of Health and Human Services
about the events that were taking place with both Timothy Kirkhart and Joseph Lesniewicz

and Director’s replied “let Tim and Joe be... They know how to supervise themselves.”
July 2019

30. While the Plaintiff was supervisor, Polk County Veteran Services had an opening

for another Veteran Service Officer position. The Plaintiff was told by the Director of

Health and Human Service to make sure I selected Mr. Joseph Lesniewicz as a panelist for

my interviewing panel. The Plaintiff recognized this was not protocol, but assumed the

7 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 8 of 27 PagelD 39

Director wanted Mr. Lesneiwicz to get some interviewing experience. So, the Plaintiff
agreed.

31. After reviewing resumes and score sheets for conclusiveness provided by Human
Resources, the Plaintiff and the interviewing panel interviewed several Caucasian males,
one African American male, and two Caucasian women. After the interviews, we
individually counted our scores for each candidate and the African American candidate
Mr. Harry Clark scored the highest by far.

32. | However, Mr. Joseph Lesniewicz argued that he was not the best candidate and that
the Plaintiff should hire one of the other candidates, which Mr. Joseph Lesniewicz had
chosen a Caucasian male.

33. The Plaintiff explained to Mr. Joseph Lesniewicz, that I understand this is Mr.
Lesniewicz’s first time being on an interviewing panel, but it does not work like that... The
Plaintiff explained that we cannot hire who we feel should be hired; we must select the best
candidate based on his or her qualifications, merit, and ability to answer pertinent questions
during the interviewing process (as guided by Human Resources).

34, The Plaintiff immediately told the Director of Health and Human Resources about
what had happened at the interviewing panel in regard to Mr. Joseph Lesniewicz. The
Director of Health and Human Services then asked the Plaintiff, “what’s the name of the
candidate that Mr. Joseph Lesniewicz was interested in.” The Plaintiff told the Director
the name of the candidate that Mr. Joseph Lesniewicz was interested, in and the very next
day, the Director of Health and Human Services tried to pressure the Plaintiff into changing

the interviewing panel’s merit chosen candidate selection to Mr. Joseph Lesniewicz’s

8 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 9 of 27 PagelD 40

candidate of choice. The Plaintiff immediately gave the Director of Health and Human
Services the same explanation that the Plaintiff gave Mr. Joseph Lesniewicz and then
proceeded with hiring the most qualified candidate as evidenced by the interviewing results

(which was the African American Candidate — Mr. Harry Clark).
August 2019

35. The Plaintiff received a three-month evaluation from Plaintiff's Director of Health
and Human Services. The Director of Health and Human Services conveyed that the
Plaintiff was doing a great job and marked all satisfactory marks. The Director of Health
and Human Services conveyed that both Mr. Tim Kirkhart and Mr. Joseph Lesniewicz has
complained that they were starting to feel burned-out, and that Plaintiff needed to find
balance for outreach initiatives, phone calls, the completion of Veteran Service related
paperwork and team building initiatives.

36. The Plaintiff was caught off guard by that statement, because neither
Mr. Tim Kirkhart nor Mr. Joseph Lesniewicz had mentioned they were beginning to feel
burned-out to the Plaintiff, especially since Mr. Joseph Lesniewicz was hardly at work and
Mr. Tim Kirkhart was habitually late for work and spent most of his evenings trying to
catch-up with his schedule.

37. The Plaintiff asked other Veteran Service Officers who maintained similar, if not
greater workloads, excellent work attendance and reliability record if they were
burnt-out and they stated, “no”. Despite the Plaintiff's finding amongst other Veteran
Service Officers to be contrary to Mr. Lesniewicz and Mr. Kirkhart complaint, the Plaintiff

ensured the Director of Health and Human Services that he would help with the client load

9 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 10 of 27 PagelD 41

by seeing clients, hold training and awareness concerning these matters, and that the
Plaintiff was in progress of hiring more people as Veteran Services hiring funds became

available to do so.

September 2019

38. Both Joseph Lesniewicz and Timothy Kirkhart (Caucasian employees) continue to
abuse the BOCC policies as well as the Director of Health and Human Services unofficial
open-door policy.

39. Both Joseph Lesniewicz and Timothy Kirkhart continued to develop their
relationship with the Director of Health and Human Services (Marcia Andresen), in which
the Director continued to allow them privileges of coming to work at their convenience
and not performing their duties as prescribed in their job descriptions.

40. The Plaintiff would express to the Director of Health and Human Services that
corrective action documentation for coming to work late, poor performance and
inappropriate behavior could curtail such behavior amongst Mr. Joseph Lesniewicz and
Mr. Timothy Kirkhart (Caucasian employees). The response again from the Director of
Health and Human Services was to just leave them alone, and let them be. The Plaintiff
was also told by the Director of Health and Human Services on several occasions that the
Plaintiff was never to write them up for any infractions or violations of BOCC policies and
Procedures.

41. Joe Lesniewicz and Timothy Kirkhart would often say to Plaintiff, “you are here

because we allow you to be here.”

10 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 11 of 27 PagelD 42

42. They began complaining to the Director together about Plaintiff persistence that
they follow BOCC polices as it pertains to coming to work on time and doing their jobs.
Both Timothy Kirkhart and Joe Lesniewicz were either habitually late to work, and/or often
left early without, the Plaintiff's approval.

43. Every time the Plaintiff would try and write them up for those violations, the
Director would mandate that the Plaintiff does not go through with it.

44. Additionally, the Plaintiff would be pressured by the Director’s
secretary (conveying the Director’s authority), to “revise and/or replace” previously
submitted timecards by the Plaintiff and the staff. The Director’s secretary would state that
the Director (Marcia) has given approval for these changes.

45. Both Joe and Tim Kirkhart began approaching other workers in an effort to get them
to complain to the Director of Health and Human Service about the Plaintiff, so they can
develop a history of complaints, to get Plaintiff replaced, so that Mr. Joseph Lesniewicz
can become the new Supervisor.

46. The new employee that the Plaintiff hired (Harry Clark — mentioned above in
reference to Interviewing panel issue with Mr. Lesniewicz) which is African
American, stated that Mr. Joseph Lesniewicz and Mr. Timothy Kirkhart approached him
about getting rid of the Plaintiff so that Mr. Joseph Lesniewicz can be the Supervisor, but
now needed a black person to complain also to conceal it from looking discriminatory.
47. Mr. Harry Clark later confessed to the Plaintiff that after seeing the relationship and

influence that Mr. Joseph Lesniewicz and Mr. Timothy Kirkhart had, with the Director of

11 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 12 of 27 PagelD 43

Health and Human Service and her secretary, he felt compelled to comply with their
requests because he feared for his job, and if he refused, could be terminated for cause.
48. Mr. Clark also told the Plaintiff that he had to tell the Plaintiff, because it was not
right that they are using him (an African American male), to take down another African
American arbitrarily and capriciously, without cause.

49. Mr. Clark mentioned that before telling the Plaintiff, he had spoken with
Cedric Cox, in Housing and Development Division, to get some advice about what to do
in this situation. Mr. Clark stated that Cedric Cox told him to go tell the Director of Health
and Human Service, Marcia Andresen. Mr. Clark then stated that such an action would
have been occupational suicide for him, given that he knows about Joseph Lesniewicz and
Mr. Timothy Kirkhart’s relationship with the Director and her secretary.

50. Ms. Julie Ann Seay (African American Female) was another employee approached
by Mr. Joseph Lesniewicz and Mr. Timothy Kirkhart and she declined to assist them with
their plan to help get the Plaintiff fired and to get Mr. Joseph Lesniewicz in the Supervisory
position.

51. As of approximately June 3, 2020 (approx, six (6) months after Plaintiff's
termination), Mr. Joseph Lesniewicz had been selected as the new Supervisor and
coincidentally, Julie Ann Seay resigned two weeks later (6/12/2020).

October 2019

52. The Plaintiff finally approached the Director with a stronger stance and said
that, “I can’t be effective as a Supervisor if you continue to enable the behavior of both

Mr. Joseph Lesniewicz and Mr. Timothy Kirkhart. They are coming to work as they please.

12 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 13 of 27 PagelD 44

They are leaving work as they please. They are not performing their duties as prescribed
by their job descriptions and they are complaining to you about [Plaintiff] promoting
BOCC policies and encouraging them to do their job”.

33. The Plaintiff asked the Director “what was so special about these two guys that they
get such special privileges” from her. The Director just looked at the Plaintiff and walked
back to her desk (basically ignoring my question and sent me back to my office with no
response).

54. At the very next Director and Plaintiff bi-weekly meeting, The Plaintiff wrote a
letter and attached it to Plaintiffs bi-weekly progress report. In it, the Plaintiff addressed
the issues once again, in writing this time, and stated that moving forward, despite the
Director’s demands, the Plaintiff will be writing up both Mr. Joseph Lesniewicz and Mr.
Timothy Kirkhart for any future infractions as it pertains to BOCC policies, and any
failures of them to do their jobs, as prescribed by their job descriptions.

55. The Plaintiff conveyed to the Director that her guidance to ignore these violations
have only escalated such inappropriate behaviors, and have made it impossible for the
Plaintiff to do his job of supervising a team to adequately service the Polk County Veteran
Community.

56. Within a week, the Director of Health and Human Services gave the Plaintiff a
negative follow-up work performance memorandum dated: October16, 2019, and the
Director focused that memorandum on allegations from both Mr. Joseph Lesniewicz, and

Mr. Timothy Kirkhart’s perceptual complaints.

13 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 14 of 27 PagelD 45

57. Within that same month, the Director of Health and Human Services approached
the Plaintiff, and mentioned that on Plaintiff's calendar she noticed that I was doing a
community outreach for the day. The Plaintiff replied, “yes.” The Director then stated that
that the outreach was scheduled late and far from work and the hours driven would be
suffice for me to go home afterwards. That afternoon, while Plaintiff was at the outreach
Mr. Joseph Lesniewicz contacted the Plaintiff to let the Plaintiff know that the Director had
given him a personal recommendation and was placing him in the Polk County Emerging
Leaders Course, but just noticed the Plaintiff's signature is required before he can
submitting the document.

58. The Plaintiff told Mr. Lesniewicz to hang tight because the Plaintiff will return to
the office before close of business that day. Once back at the office, the Plaintiff noticed
that the Director was out, but called the Director and conveyed to the Director that
Mr. Joseph Lesniewicz was hardly ever at work, and that he is not ready for this course’s
stringent academic and attendance requirement. Additionally, the Plaintiff conveyed that
there is currently no Supervisory position posted at the time that Mr. Joseph Lesniewicz
could qualify for, given that the course is seen internally by Polk County BOCC as
equivalent to an associated degree.

59. The Director told the Plaintiff to just sign it, at which the Plaintiff did. Well, it
became apparent later that the effort to get Mr. Joseph Lesniewicz in the class was an effort
for Mr. Joseph Lesniewicz to qualify for the Plaintiff's job after the Plaintiff was fired.
60. As part of the entry requirements for the Polk County Emerging Leaders Course,

Mr. Joseph Lesniewicz did not exhibit the competency required for acceptance in the

14 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 15 of 27 PagelD 46

course, and ultimately was not selected. This meant that Mr. Joseph Lesniewicz still did
not meet the requirements to be the Supervisor, Veteran Services — Polk County.

61. After the Plaintiff was fired, the Polk County Veteran Services Supervisor job
description was revised to where Mr. Joseph Lesniewicz could qualify, given the fact that
he didn’t have a degree and was not selected for The Polk County Emerging Leaders
Course (which was viewed as equivalent as an associate’s degree/used by the county to
afford no degree holders supervisory jobs), as a direct proximate cause of
Mr. Joseph Lesniewicz being a White, Caucasian, Male.

62. The Director of Health and Human Services revised the job description to read
“associates degree or equivalent experience” to tailor the job description to Mr. Joseph
Lesniewics resume getting Mr. Joseph Lesniewicz qualified for the position.

63. Mr. Harry Clark (the Veterans Service Officer that the Plaintiff mentioned earlier
as the newly hired employee who was enticed by Mr. Joseph Lesniewicz and Timothy
Kirkhart to complain to the Director about the Plaintiff's conduct, in hopes of getting the
Plaintiff fired, so that Mr. Joseph Lesniewicz can get the Supervisory position) also
interviewed for the Polk County Supervisor, Veteran Services position after the Plaintiff
was fired.

64. Mr. Clark holds a Master’s Degree and was previously a Veteran Services Officer
Supervisor from another county. Mysteriously, Mr. Joseph Lesniewicz was picked over
him for the Supervisor position. Based upon information and belief, both Mr. Joseph

Lesniewicz’s friend and coworker, “Timothy Kirkhart and the Director of Health and

15 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 16 of 27 PagelD 47

Human Service” were both on the interviewing panel and chose Mr. Joseph Lesniewicz as
the new Supervisor, of Polk County Veteran Services.

November 2019

65. The Veteran Service secretary (Ms. Carol Mothershed) entered my office and said
there are clients here for Timothy Kirkhart, but at that time, Timothy Kirkhart had not made
into work.

66. The Plaintiff asked Mrs. Mothershed how long it has been since the client been
waiting and she stated, “one hour and she have tried to call Timothy Kirkhart with no
answer”. So, the Plaintiff also tried calling Timothy Kirkhart to see why he was running
late; again he did not answer his telephone.

67. Within five minutes the Plaintiff saw Timothy Kirkhart casually walking to his
office door. The Plaintiff asked, “how come you are late?” Timothy Kirkhart
conveyed, “I stopped for donuts on my way into work.”

68. With the constant tardiness to work, the Plaintiff researched Timothy’s calendar and
noticed Timothy had begun scheduling himself an hour for Admin time and using that time
to come to work an hour late.

69. The Plaintiff requested the Veterans’ Services Secretary to adjust Timothy Kirkhart
schedule so that he can see clients for that hour, instead of coming to work an hour late and
getting paid for an hour he never works. Timothy requested a meeting with the Plaintiff
and during that meeting the Plaintiff asked, “who approved an hour of Admin time for you
for those days on your calendar?” Timothy responded, “It’s been this way for a while now

and that the Director, Marcia Andresen approved it herself.”

16 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 17 of 27 PagelD 48

70. The Plaintiff told Timothy Kirkhart that his actions of coming to work late has been
grossly habitual, and that the Plaintiff was going to write him up for this infraction, and
that he needed to makeup that hour, if he wanted to get paid for that hour.

71. The Plaintiff immediately notified the Director of his intent, and told her the
Plaintiff will be drafting a comprehensive and historical pamphlet, to support the Plaintiff
decision to write-up Timothy Kirkhart.

72. The Director expressed her significant disagreement as she has historically done and
also told the Plaintiff to give Timothy Kirkhart back that hour, which the Plaintiff did.

73. Within a week and out of nowhere, the Plaintiff's Director calls him in for an
impromptu meeting (not one of our regularly schedule meetings) and gave the Plaintiff
another Memorandum and this one was titled “One-Month Probation Extension”.

74. First, the Plaintiff didn’t know he was on probation, since he had been working for
Polk County Veteran Services for over three (3) years. Secondly, again that
Memo only manifested the Plaintiff's work-performance issues with Timothy
Kirkhart, Joseph Lesniewicz perceptual complaints; and now Harry Clark, the new hire
that stated that Timothy Kirkhart and Joe Lesniewicz manipulated him to complain to the
boss in hopes of getting the Plaintiff fired.

75. After seeing the relevant memorandum, the Plaintiff immediately contacted
Human Resources (Mr. Alejandro Velazquez — Employee Relations Manager) and the
Plaintiff requested a meeting between the Plaintiff, Human Resources, and the Plaintiff's
Director so we could clarify the issues at hand, and obtain mediation between the

perception of employees (perceived belittling, controlling and authoritativeness) versus the

17 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 18 of 27 PagelD 49

reality of the situation (fulfilling my managerial duties as it stipulates within the Employee
Handbook); to also include the preferential treatment by the Director for certain employees
and the retaliation of write-ups that the Plaintiff was receiving from the Director for
actually doing his job.
76. The Plaintiff was told by Human Resources that his Director was not interested in
mediation, and that they requested the Plaintiff meet with them only (Mr. Alejandro
Velazquez — Employee Relations Manager and Mr. Lashana Joe — newly hired).
77. After meeting with Human Resources, the Plaintiff was told that his concerns with
the employees (coming to work late, leaving work early, failing to do their job as prescribed
by the job descriptions and jumping the chain of command) were all legitimate concerns
and that the Plaintiffs Director was wrong for intervening and inappropriately
collaborating with employees Timothy Kirkhart and Joseph Lesniewicz.
78. The Plaintiff was told by Mr. Alejandro Velazquez — Employee Relations
Manager, that he does not have any authority to tell the Plaintiff's Director what to do, but
he will ask his Director, the Director of Human Resources, to talk to the Plaintiff's Director
(Director of Health and Human Services) and convey the importance of the Plaintiff's
position, as well as the need for the Plaintiff to advocate and promote BOCC policies
without the Directors’ interference.

December 2019
79. A few weeks later the Plaintiff got an email at work from
Mr. Alejandro Velazquez — Employee Relations Manager, and the Plaintiff was summoned

to Human Resources for a follow-up from the Plaintiff's last meeting with Human

18 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 19 of 27 PagelD 50

Resources. Once inside the office for this follow-up meeting, in attendance were the
Plaintiff, the Plaintiff's Director of Health and Human Services, Mr. Alejandro Velazquez
— Employee Relations Manager, and Mrs. Lashana Joe — newly hired employee.

80. In the meeting, the Plaintiff was immediately told by Mr. Alejandro Velazquez that
it was decided by the Director of Health and Human Resources and Human Resources to
terminate the Plaintiff for cause (during his probationary period), but the Plaintiff first have
an option to resign. The Plaintiff was given the opportunity to sign a pre-filled resignation
letter and was told that the Plaintiff can write “whatever the Plaintiff wanted” in the “reason
for resigning space.” The Plaintiff denied the request to resign and then the Plaintiff was
given the termination letter for review, signature and immediately terminated.

81. In an effort to get the Plaintiff to willingly resign, the Plaintiff was told that going
the resignation route, will alleviate any employment termination on my occupational
record, thus allowing me to seek employment easily elsewhere.

82. The Plaintiff declined and told the Director of Health and Human Services, and the
Human Resources representative that this was absurd, and unethical. The Director
requested of Mr. Alejandro Velazquez — Employee Relations Manager, to explain to the
Plaintiff that he does not have the right to a pre-disciplinary Board nor does he have any
right to an Appeals Board, which is why the resignation option was in my best interest.

83. Again, the Plaintiff declined to resign and was ultimately terminated.

19 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 20 of 27 PagelD 51

December 2019

84. The Plaintiff received a letter from Polk County Human Resources that after careful
review, they had determined that terminating the Plaintiff without offering him his rights
for a Pre-Disciplinary Board and an Appeal Board was a mistake, given that Human
Resources had determined that the Plaintiff was actually never on probation.

85. The Plaintiff had been with Polk County Veteran Services for over three (3) years.
At the time of Plaintiff’s termination and had exceeded the probationary requirements.

86. Both the Plaintiff's three year’s stellar reputation that got the Plaintiff hired as the
Supervisor, Veteran Services and with the Plaintiffs three-month evaluation are both
contrary to the termination letter’s reasons for termination. Being terminated for cause is
for employees that do not meet the probationary requirements. It is now evident that the
Plaintiff was indeed discriminated against, given the collaborating efforts
and actions of the Director of Health and Human Services, Mr. Joseph Lesniewicz,
Timothy Kirkhart, their manipulation of Harry Clark, Human Resources and
the Pre-Disciplinary/Appeals Board.

87. In the letter from Polk County Human Resources, it stated that given that mistake
of terminating the Plaintiff for cause, the Plaintiff was then eligible for a Pre-Disciplinary
Board Hearing.

88. The Plaintiff agreed to a Pre-Disciplinary Board hearing, but then noticed that the
Chairperson of the Pre-Disciplinary Board Hearing was the Director of Health and Human
Services (Marcia Andresen), the director who ultimately wrongfully terminated the

Plaintiff.

20 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 21 of 27 PagelD 52

89. The Plaintiff notified Polk County Human Resources Department of the conflict of
interest with the Pre-Disciplinary Board Chairperson and requested someone else other
than the Plaintiff's Director of Health and Human Services to be the Chairperson of the
Pre-Disciplinary Board Hearing.

90. The Plaintiff conveyed crystal clear, that without choosing another Chairperson,
there is no way that the Plaintiff would receive an impartial and unbiased Pre-Disciplinary
Board Hearing. The Plaintiff further conveyed that the Employee Handbook states
that, “the City Manager or anyone else he designates can also fulfill this duty”.

Polk County Human Resources ultimately declined the Plaintiffs request.
January 2020

91. The Plaintiff attended the Pre-Discipline Board Hearing. Attendees were the
Director of Health and Human Services — Marcia Andresen, Mrs. Lashana Joe — newly
hired person and the Plaintiff. Directly adjacent to the office they were having our meeting,
the Plaintiff saw Mr. Alejandro Velazquez (Employee Relations Manager) and asked if he
would be joining us and Mr. Alejandro Velazquez said, “‘no.”

92. Again, the Plaintiff pleaded the same story to the same Director of Health and
Human Services who wrongfully terminated the Plaintiff in the beginning.

93. Mrs. Lashana Joe — newly hired Human Resources Representative, appeared to have
fallen asleep during this meeting. The Plaintiff had awakened her when asked, “Are you
sleep?” Of course, after the Pre-Disciplinary Hearing, the Director upheld her previous

decision.

21 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 22 of 27 PagelD 53

94. The Plaintiff asserts that the Pre-disciplinary hearing was not utilized as intended
for a fresh look from a nonbiased and impartial individual/party into the facts of the
Plaintiff's termination was not achieved because the same Director of Health and Human
Services oversaw her own decision to terminate the Plaintiff.

95. Within a few weeks, the Plaintiff received correspondence upholding the Director’s
same decision, and additional correspondence, and an opportunity for an appeals board was
provided. The Plaintiff agreed to an appeals board.

96. While the Plaintiff prepared for his appeal Board, the Plaintiff inquired about
protocol with the appeals board manager as it pertains to contacting witnesses. The
Appeals Board manager told the Plaintiff to give him the list of his witnesses and he would
notify them of my request for the appeal hearing.

98. The appeal board manager had several days to notify the Plaintiffs witnesses of the
Plaintiff's request for them to participate in the appeal board hearing. Only one of the
Plaintiff's witnesses was notified (Mr. Cedric Cox) and he was notified at 2:00pm the day
before the appeals hearing. The Plaintiff was told by the Appeals Board Manager that all
the other witnesses, “had taken the day off or were unavailable” per the Director of Health
and Human Services.

March 2020

99. At the appeals board hearing, the Plaintiff noticed that he was not given a diverse
panel at the appeals hearing. The panel consisted of three (3) (Caucasian) males and one

(1) (Caucasian) female that were to decide if the Plaintiff were going to keep his job.

22 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 23 of 27 PagelD 54

100. Additionally, at the panel the Director had available, Joseph Lesniewicz,
Timothy Kirkhart and Mr. Harry Clark as her witnesses (whom all were conveniently at
work that day and available). Furthermore, Mr. Timothy Kirkhart was a committee
member/routine panelist for the Polk County appeals board, and given that he now was a
witness in this dispute on behalf of county leadership, Plaintiff asserted that he was not
sure if the county took his authority and relationship with other panelists into consideration.
101. The Appeals Board upheld the Director’s denial of giving the Plaintiff his job back.
102. The Plaintiff was not surprised, given the Director of Health and Human Services
has a history of discriminatory complaints and has managed to retain her position. The
Director of Health and Human Services has been reported on a few occasions for
discriminatory actions as well as placed on probation for discriminatory/unethical practices
amongst African Americans as well as showing favoritism and maintaining inappropriate
relationships with other Caucasian employees.

103. The Director of Health and Human Services, Joseph Lesniewicz and Timothy
Kirkhart all worked together to discriminate against the Plaintiff by working together to
get (Harry Clark onboard) and to get the Plaintiff (who they knew was an African American
Male) terminated from the Plaintiff Supervisory position, so that they can hire Joseph
Lesniewicz (a Caucasian, male).

104. The Polk County Human Resources, allowed the Director of Health and Human
Services, to be a Chairperson on a pre-disciplinary board hearing against the Plaintiff,
whom she personally terminated, which is a major conflict of interest, tantamount to the

knowing and intentional deprivation of Plaintiff's right to be heard at a meaningful time

23 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 24 of 27 PagelD 55

and in a meaningful manner by a fair and impartial/neutral hearing body, in violation of
the Civil Rights Acts of 1964.

105. Furthermore, the Defendant knowingly and intentionally allowed the rigging of an
appeals panel, that to any reasonable jurist, clearly and unambiguously, fell short of being
diverse, neutral, or impartial and did not make a concerted effort to acquire witnesses for
the terminated Plaintiff, thereby, under color of state law, depriving the Plaintiff of his right
to present evidence and witnesses in his favor, in violation of the Civil Rights Acts of 1964.

LEGAL CLAIMS

COUNT-ONE
(RACIAL DISCRIMINATION IN VIOLATION OF TITLE Vi OF THE CIVIL
RIGHTS ACT OF 1964, 42 USC 2000E. ET SEQ.)

The foregoing paragraphs are realleged and incorporated by reference herein.

The Respondent's conduct as alleged at length herein constitutes discrimination
based on race in violation of Title VI. The stated reasons for the Respondent's conduct
were not the true reasons, but instead were pretext to hide the Respondent's discriminatory

animus.

24 | PLAINITFE’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 25 of 27 PagelD 56

COUNT-TWO
(AGE DISCRIMINATION IN VIOLATION
OF THE AGE DISCRIMINATIONIN EMPLOYMENT ACT (ADEA) 29 USC 621)
The foregoing paragraphs are realleged and incorporated by reference herein.
The Respondent's conduct as alleged above constitutes discrimination based on
Race. The stated reasons for the Respondent's conduct were not the true reasons, but instead

were pretext to hide the Respondent’s discriminatory animus.

COUNT-THREE
(REPRISAL FOR ENGAGING IN PROTECTED ACTIVITIES)

The foregoing paragraphs are realleged and incorporated by reference herein.

The Respondent's conduct as alleged above constitutes retaliation against the
Plaintiff because he engaged in activities protected by Title VII. The stated reasons for the
Respondent's conduct were not the true reasons, but instead were pretext to hide the
Respondent’s retaliatory animus.

COUNT-FOUR
(VIOLATION OF THE REHABILITATION ACT OF 1973,
29 U.S.C. § 710 ET SEQ.)

The foregoing paragraphs are realleged and incorporated by reference as if fully set
forth herein.

The Respondents discriminated against the Plaintiff by denying him reasonable

accommodation for his disabilities, including occupational stress, in violation of the

Rehabilitation Act of 1973, 29U.S.C. § 701 et seq., as amended.

25 | PLAINITFE’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 26 of 27 PagelD 57

COUNT-FIVE
(HOSTILE AND ABUSIVE WORKING ENVIRONMENT)

The foregoing paragraphs are realleged and incorporated by reference as if fully set
forth herein.

The Respondent's conduct as alleged above constitutes hostile and abusive working
environment in violation of Title VII, Rehab Act, and the ADEA. The stated reasons for
the Respondent's conduct were not the true reasons, but instead were pretext to hide the
Respondent's discriminatory animus.

PRAYER FOR RELIEF

WHEREFORE, the Plaintiff, Mr. James L. William, requests that he be awarded:
(a) A retroactive promotion to James L. William previous Paygrade, with all attendant
back pay, benefits, and other emoluments of employment;

(b) The sum of $300,000.00 in compensatory damages suffered because of the
discrimination and retaliation;

(c) Front pay at James L. William's previous Paygrade (including pay increases) until
he reaches the age of 65 years when he would have retired from the Defendant but for
Respondent's management's discriminatory/retaliatory treatment of him;

(d) A declaration that the acts or omissions of the Defendant(s) complained of herein
constituted a violation of James L. William’s Civil Rights in violation of Title VII of the

Civil Rights Act of 1964;

26 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
Case 8:20-cv-02842-WFJ-SPF Document1 Filed 12/02/20 Page 27 of 27 PagelD 58

(e) | Costs and reasonable attorneys' fees incurred with this lawsuit with interest thereon;
and
(f) | Other damages and further relief as deemed just, proper, and equitable by the Court

or Jury.

Respectfully Submitted.

Camas L bth 9

Mr. James L. Williams, pro se
2729 St. Cloud Oaks Dr.
Valrico, FL 33594

(813) 239-6115

Jam8willia@yahoo.com

VERIFICATION

I hereby re-allege the foregoing paragraphs as it fully set forth herein. All exhibits
attached hereto are hereby incorporated by references as if fully set forth herein. I hereby
certify that the foregoing is true and correct under the pains and penalties of perjury.

Executed at Valrico, Florida on December 1, 2020.

Mr. James L. Williams, pro se
2729 St. Cloud Oaks Dr.
Valrico, FL 33594

(813) 239-6115

Jam8willia@yahoo.com

27 | PLAINITFF’S STATEMENT OF FACTS IN SUPPORT
OF COMPLAINT FOR EMPLOYMENT DISCRIMINATION
